Title: To Thomas Jefferson from Isaac Briggs, 24 January 1801
From: Briggs, Isaac
To: Jefferson, Thomas



Respected Friend,
Sharon, 24th. of the 1st. Month 1801.

As a member of the American Philosophical Society I take the liberty of addressing its President. Although I feel much diffidence when, from an obscure and private station, I look up to that eminence upon which abilities and honors have placed thee; yet when I consider thee as the known friend and patron of useful Arts and Science, I am encouraged to solicit thy attention to some hints on a plan for the improvement of Agriculture in the United States.
It is my opinion that the real prosperity of our common Country is virtually founded upon Agriculture, and I feel a strong persuasion that any subject of such a nature and tendency will not, by thee, be treated with indifference. For a considerable time, I have believed that were details of the practice of individuals collected from different parts, or districts, of the United States; thrown into a general digest; and this again diffused to the extremities; it would, probably, more than any other means, tend to the improvement of Agriculture: This noble Art would derive almost as great advantages from such a circulation of knowledge, as the Animal System does from the circulation of the blood.

Such a method would, I conceive, have a powerful tendency to excite a spirit of laudable emulation—to dissipate inveterate prejudice—to give a spur to industry— to increase domestic economy—and consequently to promote sound morality. Perhaps th[ere] would be scarcely an individual who would not see himself surpassed by others in some point, wherein his interest might obviously consist in adopting the improvement:—“Il faut gagner les cœurs, et faire trouver aux hommes leur avantage dans les choses, où l’on veut se servir de leur industrie.”
My idea is, to form, in each State, a society of the best Farmers, Planters and Graziers; to such an association let each member report his practice and the state of his farm, or plantations; let these Statesocieties communicate with each other by means of a Convention, of delegates from each, to meet annually at the City of Washington. The State-societies might report to the Convention the information collected from individuals; and the Convention might form these reports into a general digest, for publication. Occasional recommendations and advice from the Convention to the state-societies might also be very useful.
Having now offered but a crude sketch—an imperfect outline—of my favorite plan, I hope that the eminent abilities of the personage I am addressing will deign to give it the finishing hand—make it such as will be most agreeable to himself, and beneficial to his country—and support it with his influence.
Permit me to add, in the words of the great Linnœus, by way of excuse for my ambition in casting in my mite;—“Multum adhuc restat operis, multumque restabit, nec ulli nato post mille secula precludetur occasio aliquid adjiciendi.”
I am, with profound respect For thy Virtues and For thy Talents, Thy fellow-citizen,

Isaac Briggs

